Title: The Committee of Secret Correspondence to William Bingham, 1 October 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Bingham, William


Sir
Philada. October 1st 1776
Having received advice that our Agent Monsr. Hortalez is dispatching Sundry Articles wanted for the Service of the United States of America to Martinico recommended to the care of his Excellency the General or the Governor and Intendant there, to be by them delivered to whoever Shall be properly authorized by Congress to receive the Same, We hereby request that you will make application for all Arms, ammunition Money cloathing or other Articles, that may arrive in Martinico with the above directions, and you are hereby empowered to receive and Grant Receipts for the Same on behalf of the United States of America, or to Sign Certificates or any other writing that may be required purporting the delivery thereof to you as Agent for the Congress. We are sir Your most humble Servants
B FranklinRobt Morris
 
Notation: C of Secret Correspondence October 1 177[6]
